               Case 2:19-mj-00344-MAT Document 14 Filed 08/14/19 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT FOR THE
 8
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
11        UNITED STATES OF AMERICA,                       NO. MJ19-0344
12                              Plaintiff,
                                                          UNITED STATES’ MOTION TO SEAL
13                         v.
14        PAIGE A. THOMPSON,
15                              Defendant.
16
17           The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Andrew C. Friedman and Steven T.
19 Masada, Assistant United States Attorneys for said District, files this Motion to Seal.
20 The government hereby requests that the United States’ Supplemental Memorandum in
21 Support of Motion for Detention in the above-captioned matter be and remain sealed until
22 //
23
24
     //
25
26
27 //
28

      MOTION TO SEAL - 1                                              UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
      United States v. Paige A. Thompson, No. MJ19-0344
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 2:19-mj-00344-MAT Document 14 Filed 08/14/19 Page 2 of 3




1 further order of this Court. This motion is made on the ground that disclosure of the
2 information in that filing could result in a threat to the safety of a person or persons.
3           DATED this 14th day of August, 2019.
4
                                                         Respectfully submitted,
5
                                                         BRIAN T. MORAN
6
                                                         United States Attorney
7
                                                          // s // Andrew C. Friedman
8
                                                         // s // Steven T. Masada
9
                                                         ANDREW C. FRIEDMAN
10
                                                         STEVEN T. MASADA
11                                                       Assistant United States Attorneys
                                                         United States Attorney’s Office
12
                                                         700 Stewart Street, Suite 5220
13                                                       Seattle, Washington 98101-1271
                                                         Telephone: (206) 553-7970
14
                                                         Facsimile: (206) 553-2502
15                                                       E-mail:       Andrew.Friedman@usdoj.gov
                                                                       Steven.Masada@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION TO SEAL - 2                                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Paige A. Thompson, No. MJ19-0344
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-mj-00344-MAT Document 14 Filed 08/14/19 Page 3 of 3




1                                      CERTIFICATE OF SERVICE
2
3           I hereby certify that on August 14, 2019, I electronically filed the foregoing with
4 the Clerk of Court using the CM/ECF system which will send notification of such filing
5 to the attorneys of record for the defendant.
6
7                                                        /s/ Anna Chang
                                                         Anna Chang, Paralegal
8
                                                         United States Attorney’s Office
9                                                        700 Stewart, Suite 5220
                                                         Seattle, Washington 98101-1271
10
                                                         Telephone: (206) 553-7970
11                                                       Facsimile: (206) 553-2502
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION TO SEAL - 3                                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Paige A. Thompson, No. MJ19-0344
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
